El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el' acusado Juan Pruna contra sentencia que en grado de apela-ción y mediante celebración de nuevo juicio pronunció la Corte de Distrito del Distrito Judicial de Aguadilla en 10 de mayo último, condenando al apelante Juan Pruna, como culpable del delito de acometimiento y agresión con circunstancias agravantes, a la pena de tres meses de cárcel y las costas.
Ha venido en el récord y está sometido a nuestra conside-ración, el escrito de exposición del caso aprobado por el juez inferior. No aparece que en el juicio se tomara excepción alguna.
El apelante alega como único fundamento de su recurso, que la prueba aportada al juicio por el Fiscal era contradic-toria y lia sido desvirtuada por la defensa, siendo por tanto insuficiente para sostener la- culpabilidad del acusado fuera de toda duda fundada o razonable.
Hemos examinado los elementos probatorios aportados al juicio, y encontramos que ciertamente hay contradicción entre las declaraciones de los testigos de El Pueblo de Puerto Rico y los de la defensa, pero la corte inferior que estaba en me-jores condiciones que nosotros para dirimir ese conflicto, lo resolvió en contra del acusado, y como no se nos ha demos-*1054trado que obrara influida' por pasión, perjuicio o parcialidad, o con manifiesto error, tenemos que aceptar como verdad legal su fallo de convicción, el qué se sostiene por las declaraciones de varios testigos, sin que pueda por tanto afirmarse que sea contrario a las pruebas.
Por las razones expuestas, y no encontrando que se baya cometido error fundamental alguno en contra de los derechos del acusado, procede la confirmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey: